Title: From George Washington to Colonel Henry Jackson, 19 March 1779
From: Washington, George
To: Jackson, Henry


Sir
Head Quarters Middle Brook 19th March 1779
I have this day recd a representation signed by yourself and several other Gentlemen in behalf of the Officer’s and Soldier’s of the detachment under your command. I shall agreeable to your desire lay it before Congress, and inform you of their determination as soon as I am furnished with it.
The three Regiments are incorporated agreeable to an arrangement which I send to Genl Sullivan by this Conveyance. There are some dates of Commissions wanting which I have desired him to procure, and which when obtained will enable the Board of War to issue new Commissions. The Officers are immediately [to] take post agreeable to the Arrangement, and you had best level the Companies at the same time. I am &c.
